

115 S1829 IS: Strong Families Act of 2017
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1829IN THE SENATE OF THE UNITED STATESSeptember 19, 2017Mr. Grassley (for himself, Mr. Menendez, Mr. Blunt, Mr. Casey, Mr. Gardner, Mr. Cardin, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title V of the Social Security Act to extend the Maternal, Infant, and Early Childhood
			 Home Visiting Program.
	
 1.Short titleThis Act may be cited as the Strong Families Act of 2017. 2.Continuing evidence-based home visiting programSection 511(j)(1)(H) of the Social Security Act (42 U.S.C. 711(j)(1)(H)) is amended by striking fiscal year 2017 and inserting each of fiscal years 2017 through 2022.
		3.Continuing to demonstrate results to help families
 (a)Require service delivery models To demonstrate improvement in applicable benchmark areasSection 511 of the Social Security Act (42 U.S.C. 711) is amended in each of subsections (d)(1)(A) and (h)(4)(A) by striking each of.
 (b)Demonstration of improvements in subsequent yearsSection 511(d)(1) of such Act (42 U.S.C. 711(d)(1)) is amended by adding at the end the following:  (D)Demonstration of improvements in subsequent years (i)Continued measurement of improvement in applicable benchmark areasThe eligible entity, after demonstrating improvements for eligible families as specified in subparagraphs (A) and (B), shall continue to track and report, not later than 30 days after the end of fiscal year 2020 and every 3 years thereafter, information demonstrating that the program results in improvements for the eligible families participating in the program in at least 4 of the areas specified in subparagraph (A) that the service delivery model or models selected by the entity are intended to improve.
 (ii)Corrective action planIf the eligible entity fails to demonstrate improvement in at least 4 of the areas specified in subparagraph (A), as compared to eligible families who do not receive services under an early childhood home visitation program, the entity shall develop and implement a plan to improve outcomes in each of the areas specified in subparagraph (A) that the service delivery model or models selected by the entity are intended to improve, subject to approval by the Secretary. The plan shall include provisions for the Secretary to monitor implementation of the plan and conduct continued oversight of the program, including through submission by the entity of regular reports to the Secretary.
 (iii)Technical assistanceThe Secretary shall provide an eligible entity required to develop and implement an improvement plan under clause (ii) with technical assistance to develop and implement the plan. The Secretary may provide the technical assistance directly or through grants, contracts, or cooperative agreements.
 (iv)No improvement or failure to submit reportIf the Secretary determines after a period of time specified by the Secretary that an eligible entity implementing an improvement plan under clause (ii) has failed to demonstrate any improvement in at least 4 of the areas specified in subparagraph (A), or if the Secretary determines that an eligible entity has failed to submit the report required by clause (i), the Secretary shall terminate the grant made to the entity under this section and may include any unexpended grant funds in grants made to nonprofit organizations under subsection (h)(2)(B)..
 (c)Including information on applicable benchmarks in applicationSection 511(e)(5) of such Act (42 U.S.C. 711(e)(5)) is amended by inserting that the service delivery model or models selected by the entity are intended to improve before the period at the end. 4.Reviewing statewide needs to target resourcesSection 511(b)(1) of the Social Security Act (42 U.S.C. 711(b)(1)) is amended by striking Not later than and all that follows through section 505(a)) and inserting Each State shall, as a condition of receiving payments from an allotment for the State under section 502, conduct a statewide needs assessment (which may be separate from but in coordination with the statewide needs assessment required under section 505(a) and which shall be reviewed and updated by the State not later than October 1, 2020).
 5.Improving the likelihood of success in high-risk communitiesSection 511(d)(4)(A) of the Social Security Act (42 U.S.C. 711(d)(4)(A)) is amended by inserting , taking into account the staffing, community resource, and other requirements to operate at least one approved model of home visiting and demonstrate improvements for eligible families before the period.
		6.Option to fund evidence-based home visiting on a pay for outcome basis
 (a)In generalSection 511(c) of the Social Security Act (42 U.S.C. 711(c)) is amended by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by inserting after paragraph (2) the following:
				
 (3)Authority to use grant for a pay for outcomes initiativeAn eligible entity to which a grant is made under paragraph (1) may use up to 25 percent of the grant for outcomes or success payments related to a pay for outcomes initiative that will not result in a reduction of funding for services delivered by the entity under a childhood home visitation program under this section while the eligible entity develops or operates such an initiative..
 (b)Definition of pay for outcomes initiativeSection 511(k) of such Act (42 U.S.C. 711(k)) is amended by adding at the end the following:  (4)Pay for outcomes initiativeThe term pay for outcomes initiative means a performance-based grant, contract, cooperative agreement, or other agreement awarded by a public entity in which a commitment is made to pay for improved outcomes that result in social benefit and direct cost savings or cost avoidance to the public sector. Such an initiative shall include—
 (A)a feasibility study that describes how the proposed intervention is based on evidence of effectiveness;
 (B)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether the initiative has met its proposed outcomes;
 (C)an annual, publicly available report on the progress of the initiative; and (D)a requirement that payments are made to the recipient of a grant, contract, or cooperative agreement only when agreed upon outcomes are achieved, except that this requirement shall not apply with respect to payments to a third party conducting the evaluation described in subparagraph (B)..
 (c)Extended availability of fundsSection 511(j)(3) of such Act (42 U.S.C. 711(j)(3)) is amended— (1)by striking (3) Availability.—Funds and inserting the following:
					
						(3)Availability
 (A)In generalExcept as provided in subparagraph (B), funds; and (2)by adding at the end the following:
					
 (B)Funds for pay for outcomes initiativesFunds made available to an eligible entity under this section for a fiscal year (or portion of a fiscal year) for a pay for outcomes initiative shall remain available for expenditure by the eligible entity for not more than 10 years after the funds are so made available..
				7.Data exchange standards for improved interoperability
 (a)In generalSection 511(h) of the Social Security Act (42 U.S.C. 711(h)) is amended by adding at the end the following:
				
					(5)Data exchange standards for improved interoperability
						(A)Designation and use of data exchange standards
 (i)DesignationThe head of the department or agency responsible for administering a program funded under this section shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, designate data exchange standards for necessary categories of information that a State agency operating the program is required to electronically exchange with another State agency under applicable Federal law.
 (ii)Data exchange standards must be nonproprietary and interoperableThe data exchange standards designated under clause (i) shall, to the extent practicable, be nonproprietary and interoperable.
 (iii)Other requirementsIn designating data exchange standards under this paragraph, the Secretary shall, to the extent practicable, incorporate—
 (I)interoperable standards developed and maintained by an international voluntary consensus standards body, as defined by the Office of Management and Budget;
 (II)interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; and
 (III)interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance.
								(B)Data exchange standards for federal reporting
 (i)DesignationThe head of the department or agency responsible for administering a program referred to in this section shall, in consultation with an interagency work group established by the Office of Management and Budget, and considering State government perspectives, designate data exchange standards to govern Federal reporting and exchange requirements under applicable Federal law.
 (ii)RequirementsThe data exchange reporting standards required by clause (i) shall, to the extent practicable— (I)incorporate a widely accepted, nonproprietary, searchable, computer-readable format;
 (II)be consistent with and implement applicable accounting principles; (III)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (IV)be capable of being continually upgraded as necessary. (iii)Incorporation of nonproprietary standardsIn designating data exchange standards under this paragraph, the Secretary shall, to the extent practicable, incorporate existing nonproprietary standards, such as the eXtensible Mark up Language.
 (iv)Rule of constructionNothing in this paragraph shall be construed to require a change to existing data exchange standards for Federal reporting about a program referred to in this section, if the head of the department or agency responsible for administering the program finds the standards to be effective and efficient..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 2 years after the date of enactment of this Act.
			